              Case 1:18-cr-00487-SCJ-LTW Document 4 Filed 11/14/18 Page 1 of 3
                                                                              ;- !-�        ·-�;_��i1:·�! :                    ;;· ��,J\1
                                                                                                                             ..•            C1...;UHT
                                                                                                                                                     Jtt.1
                                                                                                                                                ..
                                                                                                 c       .-.��· � ,h-#   �         �




_,
<C                                                                                                        r�J v' 1 .s 2018
                          IN THE UNITED STATES DISTRICT COURT
:z
                                                                               �::;-- �F?-Ei
                                                                                ,   _   .    .       .   .           .

                                                                                            ,:
                                                                                                                 .
                                                                                                             .



-
                      FOR THE NORTH E RN DISTRI CT OF G EORG I                                                                              ,   Gier!
c.o                                  ATLANTA DIVISION                                                                                  Gc:pucy Cierk
-



a:
0
           UNITED STATES OF AMERICA

              v.                                         Criminal Action No.
                                                         1:18-MJ-1100
           EMANUEL GRAY,
           A/K/A J O HN BILL,
           A/K/A J O HN BUCK


                              Government's Motion for Detention

      The United States of America, by counsel, Byung J. Pak, United States Attorney,

      and Jolee Porter, Assistant United States Attorney for the Northern District of

      Georgia, moves for detention under 18 U.S.C.      §§ 3142(e) and (f).

      1.      Eligibility of Case

           This case is eligible for a detention order because this case involves:

              Any felony involving a minor that is not otherwise a crime of violence.


      2.      Reason for Detention

           The Court should detain defendant because there are no conditions of release

      that will reasonably assure the appearance of the person as required and the

      safety of any other person and the community.


      3.   Rebuttable Presumption

           The United States will invoke the rebuttable presumption that no condition or

      combination of conditions will reasonably assure the appearance of the

      defendant as required and the safety of the community pursuant to 18 U.S.C.                                                  §
      Case 1:18-cr-00487-SCJ-LTW Document 4 Filed 11/14/18 Page 2 of 3




3142(e)(3). The presumption applies because there is probable cause to believe

that the defendant committed:

      An offense involving a MINOR victim under 18 U.S.C. §§ 2251.




The United States will not invoke the rebuttable presumption that no condition

or combination of conditions will reasonably assure the safety of any other

person and the community pursuant to 18 U.S.C. § 3142(e)(2).


4. Time for Detention Hearing


   The United States requests the Court conduct the detention hearing after

continuance of 2 days.




   The United States requests leave of Court to supplement this motion with

additional grounds or presumptions for detention.




Dated: November 14, 2018.


                                            Respectfully submitted,

Richard Russell Federal Building
                                            BYUNGJ.PAK
75 Ted Turner Drive S.W., Suite 600
                                            United States Attorney
Atlanta, Georgia 30303-3309
Phone: (404) 581-6000                        /I   .   TJ
Fax: (404) 581-6181                      L-._I�
                                            JO�EE PORTER
                                            Assistant United States Attorney
                                            Ga. Bar No. 462455




                                        2
       Case 1:18-cr-00487-SCJ-LTW Document 4 Filed 11/14/18 Page 3 of 3




                            Certificate of Service

The United States Attorney's Office served this document today by handing a

copy to defense counsel:



                           Defense Counsel



:N"ovemberl4,2018



                                        /s/ JOLEE PORTER

                                       JOLEE PORTER

                                       Assistant United States Attorney
